PER CURIAM.
Affirmed. Appellant demonstrated no illegality in the trial court’s imposing consecutive sentences in this case, where the sentences were not enhanced. See § 921.16(1), Fla. Stat. (2000); § 921.0024(2), Fla. Stat. (2000); § 775.021(4), Fla. Stat. (2000); Almendares v. State, 916 So.2d 29 (Fla. 4th DCA 2005) (explaining that generally, judge may sentence defendant either concurrently or consecutively; the exception precluding consecutive sentencing under various enhancement statutes for offenses occurring in a single criminal episode does not apply if the defendant was not sentenced pursuant to a sentencing enhancement statute).
GUNTHER, POLEN and HAZOURI, JJ., concur.